DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,243,154. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is discloses in the US Patent and is covered by the US Patent, since US Patent and the instant application are claiming common subject matter.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,713,926. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is discloses in the US Patent and is covered by the US Patent, since US Patent and the instant application are claiming common subject matter.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,245,852. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is discloses in the US Patent and is covered by the US Patent, since US Patent and the instant application are claiming common subject matter.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,780,717. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is discloses in the US Patent and is covered by the US Patent, since US Patent and the instant application are claiming common subject matter.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,059,304. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is discloses in the US Patent and is covered by the US Patent, since US Patent and the instant application are claiming common subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Claes (# US 2010/0331478) in view of Kaneko (# JP 2008-280383 A)..
Claes discloses:
1. A photo-curable ink jet ink set (see Abstract) comprising: 
a white photo-curable ink jet ink ([0050]) containing a (meth)acrylic acid ester having a vinyl ether group ([0114]); 
a color photo-curable ink jet ink ([0067]-[0070]) containing a phenoxyethyl (meth)acrylate ([0095]); and 
wherein the color photo-curable ink jet ink is either of a black ink, or a yellow ink, or a magenta ink, or a cyan ink ([0070]; [0159]-[0167]).
2. The photo-curable ink jet ink set according to claim 1, wherein the white photo-curable ink jet ink contains a bifunctional (meth)acrylate ([0100]).
3. The photo-curable ink jet ink set according to claim 1, wherein the color photo-curable ink jet ink contains an acylphosphine oxide compound ([0119]).
4. The photo-curable ink jet ink set according to claim 3, wherein the acylphosphine oxide compound contains a 2,4,6-trimethylbenzoyldiphenylphosphine oxide ([0122]).
5. The photo-curable ink jet ink set according to claim 1, wherein the white photo-curable ink jet ink contains a phenoxyethyl (meth)acrylate ([0100]).
6. The photo-curable ink jet ink set according to claim 1, wherein the color photo-curable ink jet ink contains a tetrahydrofurfuryl (meth)acrylate ([0095]; [0108]).
7. The photo-curable ink jet ink set according to claim 1, wherein the white ink is used as an undercoating photo-curable ink jet ink; and wherein the color ink is used as an overcoating photo-curable ink jet ink ([0046]-[0075]; see claims 27-29).
Claes explicitly did not discloses:
1. A (meth)acrylic acid ester having a vinyl ether group expressed by general formula (I): CH2=CR1-COOR2O—CH═CH—R3, wherein R1 represents a hydrogen atom or a methyl group, R2 represents a divalent organic residue having a carbon number of 2 to 20, and R3 represents a hydrogen atom or a monovalent organic residue having a carbon number of 1 to 11.
Kaneko teaches that to have the ink with high adhesivity and excellent light resistance:
1. A (meth)acrylic acid ester having a vinyl ether group expressed by general formula (I): CH2=CH-COOR1-O-CH═CH2, wherein R1 represents organic residue having a carbon number of 2 to 20, (see Abstract; [0006]-[0013]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Claes by the aforementioned teaching of Kaneko in order to have ink with high adhesivity and excellent light resistance, which gives high quality printed image.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Umebayashi et al. (# US 2008/0180503) discloses an ink set for inkjet recording is provided that includes at least a colored liquid composition comprising at least a radically polymerizable compound, a photopolymerization initiator, and a colorant, and an undercoat liquid composition comprising at least a radically polymerizable compound and a photopolymerization initiator, the colored liquid composition comprising as the photopolymerization initiator at least one type of .alpha.-aminoacetophenone compound, and the undercoat liquid composition comprising as the photopolymerization initiator at least one type of compound selected from the group consisting of an acylphosphine oxide compound, an .alpha.-hydroxyacetophenone compound, and an oxime ester compound. There is also provided an inkjet recording method employing the ink set for inkjet recording, the method including a step of applying the undercoat liquid composition on top of a recording medium, a step of semi-curing the undercoat liquid composition, and a step of carrying out image formation by discharging the colored liquid composition on top of the semi-cured undercoat liquid composition (see Abstract).
(2) Fukumoto et al. (# US 2012/0229583) discloses an ink jet recording method having the steps of discharging a photocurable ink composition comprising a monomer expressed by CH2=CR1--COO--R2--O—CH=CH--R3 (R1 denotes a hydrogen atom or a methyl group, R2 denotes an organic residue having a carbon number of 2 to 20, and R3 denotes a hydrogen atom or an organic residue having a carbon number of 1 to 11), irradiating said photocurable ink composition at an irradiating intensity is 70 mW/cm2 or more using an ultraviolet ray irradiating apparatus is provided herewith.
(3) Asaki et al. (# JP 2005-171134 A) discloses the ink set comprising a plurality of deep inks and light inks and besides having a plurality of inks of the deepest dye concentration, is characterized in that the difference between surface tensions at 25 C of the above plurality of deep inks is 5 dyn/cm or more; and the inkjet recording method uses the above ink set (see Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853